DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-27 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 13, 14, and 24 (see Remarks pages 5-9 filed on 03/03/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Harano et al (US 2019/0112140) discloses printer including a mixture of sheet feeding devices for which points of view regarding the presence/absence of sheets are different, such as a deck-type sheet feeder and a manual feed tray, appropriate warning displays cannot be presented regarding the presence/absence of printing sheets in the respective sheet feeding devices, and thereby improve the operability of a printing system. In a printing system including an image forming apparatus and a print controller, the image forming apparatus has a deck-type first sheet feeder, a tray-type second sheet feeder, and a sheet quantity notification unit for the sheet feeders, and the print controller has a display unit. The print controller displays a warning when there are no remaining printing sheets in the first sheet feeder, and does not display a warning when there are no remaining printing sheets in the second sheet feeder, (Para 0032-0197). However, Menendez et al does not disclose in the affirmative, “outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”
Further, the next closest prior art Ochiai (US 2003/0112462) discloses image forming apparatus connected to a network to which a plurality of computers are connected in order to enable communication, including a storage section which receives and stores user identification information for identifying a user of the computer together with printing information from the computer, a sheet counter section which prepares page information from the printing information, and a controller section which controls to print the user identification information and page information on a back surface of a sheet, (Para 0021-0063). However, Ochiai does not disclose in the affirmative, “outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.” 
Finally, the next closest prior art Mima et al (US 2006/0159480) discloses build a convenient printing environment which can meet various needs associated with double-sided printing (e.g., a reduction of the load on the operator) from users upon double-sided printing and can cope with the POD environment, a user request associated with a double-sided printing job to be executed by a printing system which includes a printing apparatus that can execute a double-sided printing operation is accepted from the user via a user interface unit. When the user request accepted via the user interface unit is a specific user request, the printing apparatus is controlled to execute a series of double-sided printing operations using a function of adjusting a printing position of data to be printed on one of first side and second side of a printing medium in the double-sided printing job to be processed, (Para 0060-0541). However, Mima et al does not disclose in the affirmative, “outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”
Therefore, the prior arts Harano et al, Ochiai and Mima et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”

Regarding independent claim 13, the closest prior art, Harano et al (US 2019/0112140) discloses printer including a mixture of sheet feeding devices for which points of view regarding the presence/absence of sheets are different, such as a deck-type sheet feeder and a manual feed tray, appropriate warning displays cannot be presented regarding the presence/absence of printing sheets in the respective sheet feeding devices, and thereby improve the operability of a printing system. In a printing system including an image forming apparatus and a print controller, the image forming apparatus has a deck-type first sheet feeder, a tray-type second sheet feeder, and a sheet quantity notification unit for the sheet feeders, and the print controller has a display unit. The print controller displays a warning when there are no remaining printing sheets in the first sheet feeder, and does not display a warning when there are no remaining printing sheets in the second sheet feeder, (Para 0032-0197). However, Menendez et al does not disclose in the affirmative, “outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”
Further, the next closest prior art Ochiai (US 2003/0112462) discloses image forming apparatus connected to a network to which a plurality of computers are connected in order to enable communication, including a storage section which receives and stores user identification information for identifying a user of the computer together with printing information from the computer, a sheet counter section which prepares page information from the printing information, and a controller section which controls to print the user identification information and page information on a back surface of a sheet, (Para 0021-0063). However, Ochiai does not disclose in the affirmative, “outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”
Finally, the next closest prior art Mima et al (US 2006/0159480) discloses build a convenient printing environment which can meet various needs associated with double-sided printing (e.g., a reduction of the load on the operator) from users upon double-sided printing and can cope with the POD environment, a user request associated with a double-sided printing job to be executed by a printing system which includes a printing apparatus that can execute a double-sided printing operation is accepted from the user via a user interface unit. When the user request accepted via the user interface unit is a specific user request, the printing apparatus is controlled to execute a series of double-sided printing operations using a function of adjusting a printing position of data to be printed on one of first side and second side of a printing medium in the double-sided printing job to be processed, (Para 0060-0541). However, Mima et al does not disclose in the affirmative, “outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”
Therefore, the prior arts Harano et al, Ochiai and Mima et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”

Regarding independent claim 14, the closest prior art, Harano et al (US 2019/0112140) discloses printer including a mixture of sheet feeding devices for which points of view regarding the presence/absence of sheets are different, such as a deck-type sheet feeder and a manual feed tray, appropriate warning displays cannot be presented regarding the presence/absence of printing sheets in the respective sheet feeding devices, and thereby improve the operability of a printing system. In a printing system including an image forming apparatus and a print controller, the image forming apparatus has a deck-type first sheet feeder, a tray-type second sheet feeder, and a sheet quantity notification unit for the sheet feeders, and the print controller has a display unit. The print controller displays a warning when there are no remaining printing sheets in the first sheet feeder, and does not display a warning when there are no remaining printing sheets in the second sheet feeder, (Para 0032-0197). However, Menendez et al does not disclose in the affirmative, “an output unit configured to output a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, the output unit outputs a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”
Further, the next closest prior art Ochiai (US 2003/0112462) discloses image forming apparatus connected to a network to which a plurality of computers are connected in order to enable communication, including a storage section which receives and stores user identification information for identifying a user of the computer together with printing information from the computer, a sheet counter section which prepares page information from the printing information, and a controller section which controls to print the user identification information and page information on a back surface of a sheet, (Para 0021-0063). However, Ochiai does not disclose in the affirmative, “an output unit configured to output a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, the output unit outputs a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”
Finally, the next closest prior art Mima et al (US 2006/0159480) discloses build a convenient printing environment which can meet various needs associated with double-sided printing (e.g., a reduction of the load on the operator) from users upon double-sided printing and can cope with the POD environment, a user request associated with a double-sided printing job to be executed by a printing system which includes a printing apparatus that can execute a double-sided printing operation is accepted from the user via a user interface unit. When the user request accepted via the user interface unit is a specific user request, the printing apparatus is controlled to execute a series of double-sided printing operations using a function of adjusting a printing position of data to be printed on one of first side and second side of a printing medium in the double-sided printing job to be processed, (Para 0060-0541). However, Mima et al does not disclose in the affirmative, “an output unit configured to output a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, the output unit outputs a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”
Therefore, the prior arts Harano et al, Ochiai and Mima et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “an output unit configured to output a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, the output unit outputs a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.”

Regarding independent claim 24, the closest prior art, Harano et al (US 2019/0112140) discloses printer including a mixture of sheet feeding devices for which points of view regarding the presence/absence of sheets are different, such as a deck-type sheet feeder and a manual feed tray, appropriate warning displays cannot be presented regarding the presence/absence of printing sheets in the respective sheet feeding devices, and thereby improve the operability of a printing system. In a printing system including an image forming apparatus and a print controller, the image forming apparatus has a deck-type first sheet feeder, a tray-type second sheet feeder, and a sheet quantity notification unit for the sheet feeders, and the print controller has a display unit. The print controller displays a warning when there are no remaining printing sheets in the first sheet feeder, and does not display a warning when there are no remaining printing sheets in the second sheet feeder, (Para 0032-0197). However, Menendez et al does not disclose in the affirmative, “an output unit configured to output a message, wherein, when the type of sheet received by the reception unit is a sheet recommended to be output to the second sheet output section and the detection unit detects that the second sheet output section is in the closed state, the output unit outputs a message to prompt to switch the second sheet output section into the open position.”
Further, the next closest prior art Ochiai (US 2003/0112462) discloses image forming apparatus connected to a network to which a plurality of computers are connected in order to enable communication, including a storage section which receives and stores user identification information for identifying a user of the computer together with printing information from the computer, a sheet counter section which prepares page information from the printing information, and a controller section which controls to print the user identification information and page information on a back surface of a sheet, (Para 0021-0063). However, Ochiai does not disclose in the affirmative, “an output unit configured to output a message, wherein, when the type of sheet received by the reception unit is a sheet recommended to be output to the second sheet output section and the detection unit detects that the second sheet output section is in the closed state, the output unit outputs a message to prompt to switch the second sheet output section into the open position.”
Finally, the next closest prior art Mima et al (US 2006/0159480) discloses build a convenient printing environment which can meet various needs associated with double-sided printing (e.g., a reduction of the load on the operator) from users upon double-sided printing and can cope with the POD environment, a user request associated with a double-sided printing job to be executed by a printing system which includes a printing apparatus that can execute a double-sided printing operation is accepted from the user via a user interface unit. When the user request accepted via the user interface unit is a specific user request, the printing apparatus is controlled to execute a series of double-sided printing operations using a function of adjusting a printing position of data to be printed on one of first side and second side of a printing medium in the double-sided printing job to be processed, (Para 0060-0541). However, Mima et al does not disclose in the affirmative, “an output unit configured to output a message, wherein, when the type of sheet received by the reception unit is a sheet recommended to be output to the second sheet output section and the detection unit detects that the second sheet output section is in the closed state, the output unit outputs a message to prompt to switch the second sheet output section into the open position.”
Therefore, the prior arts Harano et al, Ochiai and Mima et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “an output unit configured to output a message, wherein, when the type of sheet received by the reception unit is a sheet recommended to be output to the second sheet output section and the detection unit detects that the second sheet output section is in the closed state, the output unit outputs a message to prompt to switch the second sheet output section into the open position.”

Dependent claims 2-12, 15-23 and 25-27 are allowed because of their dependency to claims 1, 13, 14 and 24 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677